On Rehearing.
PER CURIAM.
On June 14, 1910, this cause was submitted on motion to strike the bill of exceptions, as before stated, and on the merits. A few days after November 10, 1910, several months after the indicated submission of the cause, the appellant forwarded to the court an affidavit of Judge Lackland, the presiding judge, wherein it was, in effect stated that the original bill of exceptions, filed in the circuit clerk’s office, bore dates, seasonably indorsed by him, indicative of, if not showing, the due presentation of the bill by the appellant.
The transcript certified to this court by the circuit clerk contained no such dates or writings as the affidavit mentioned referred to. Hence the effect of the affidavit was to show that the transcript so certified to this court Avas incorrect. The affidavit cannot be now considered. Evidence cannot be taken after submission, unless the submission is set aside. Such has not been done nor prayed.
Without objection of any kind, appellant suffered the submission of the cause on the motion to strike the bill ■ — a motion that, as appears, immediately involved and bore notice of the very matter to which the affidavit of Judge Lackland is addressed. Appellant should then have sought, in proper manner, the certification to this court of a correct transcript.
The rehearing must be denied.